    Case 1:17-cv-00199-CRK Document 80            Filed 05/16/19   Page 1 of 1



          Court Request for Documents from the Administrative Record

          Changzhou Trina Solar Energy Co., Ltd. et al v. United States,
                         Consol. Court No. 17-00199

  U.S. Department of Commerce, A-570-010, Certain Crystalline Silicon Photovoltaic
                    Products from the People’s Republic of China

Kindly file on the docket the following complete memorandum from the supplemental
administrative record, including all attachments/exhibits:

Documents from the Public Record:

   1. Draft Remand Analysis Memorandum, PD 1, bar code 3799746-01 (Mar. 4, 2019).

   1. Draft Remand Redetermination, PD 2, bar code 3799795-01 (Mar. 4, 2019).

   2. Solarworld’s Comments on Draft Remand Redetermination, PD 3, bar code
      3804067-01 (Mar. 13, 2019).

   3. Trina’s Comments on Draft Remand Redetermination, PD 4, bar code 3804562-01
      (Mar. 14, 2019).

Documents from the Confidential Record:

   2. Draft Remand Analysis Memorandum, CD 1, bar code 3799728-01 (Mar. 4, 2019).
